Citation Nr: 1215899	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an eye disability, to include retinopathy and posterior subcapsular cataract, right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947.  He also had unverified duty with the United States Coast Guard - Merchant Marines during World War II.

This matter came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in September 2007, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.  The Veteran testified at a Board hearing in January 2011.  This matter was remanded in April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was potentially exposed to ionizing radiation during participation in Operation CROSSROADS in 1946.

2.  A dose estimate from the Defense Threat Reduction Agency (DTRA) indicates that the Veteran was exposed to 1.9 rem of mean total external gamma dose; 4.1 rem of upper bound gamma dose; 0 rem of mean total external neutron dose and upper bound neutron dose; 1.3 rem of total eye dose beta plus gamma; and, 0 rem of total eye dose alpha.

3.  The Veteran's retinopathy and posterior subcapsular cataract, right eye, are not diseases subject to radiation-exposed veterans, and are not radiogenic diseases.

4.  A right eye disability, to include retinopathy and posterior subcapsular cataract, right eye, was not manifested during the Veteran's active duty service or for many years after discharge from service, nor is a right eye disability, to include retinopathy and posterior subcapsular cataract, right eye, otherwise related to active duty, including any exposure to ionizing radiation during service.


CONCLUSION OF LAW

A right eye disability, to include retinopathy and posterior subcapsular cataract, right eye, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the merits of the eye disability claim, in June 2006, the Veteran was issued VCAA notice with regard to his claim of service connection for eye disability.  Prior to this, in March 2006, the Veteran was issued notice in compliance with Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Such notices predated the July 2007 rating decision.  See id.  The letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman, 19 Vet. App. at 491.  The VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claim. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

As will be discussed in detail below, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation-exposed veterans.  The Board notes that in August 2008, the DTRA provided a radiation dose estimate with regard to his eye.  Subsequently, in February 2009, the VA Chief Public Health and Environmental Hazards Officer provided an opinion regarding the Veteran's exposure to ionizing radiation and his claimed retinopathy.  In August 2011, the VA Director, Environmental Agents Service, provided an opinion regarding the Veteran's exposure to ionizing radiation and his claimed posterior subcapsular cataract, right eye.  The Board notes, however, that the Veteran's eye conditions are not radiogenic diseases, thus the Board finds that the RO has complied with the procedures set forth in § 3.309 and § 3.311 for the development of claims for radiation exposure.  See Hilkert v. West, 12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and post-service treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the eye condition issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of entitlement to compensation, the law provides that refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  The term onsite participation means:  (A) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period means:  (B) For Operation CROSSROADS the period July 1, 1946 through August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(M).  The Veteran is a confirmed participant of Operation CROSSROADS, a U.S. atmospheric nuclear test series conducted at Bikini Atoll during 1946.  An October 1986 statement from the Department of the Navy confirmed that the Veteran served aboard the USS Rockingham (APA 229) during Operation CROSSROADS, as a seaman apprentice.

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are the following:  (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  Retinopathy and posterior subcapsular cataract are not identified as diseases for which presumption of service connection applies, and section 3.309(d) is not for application in this case.

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintain, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  Retinopathy and posterior subcapsular cataract are not considered radiogenic diseases per 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

As detailed, hereinabove, the Veteran is considered a radiation-exposed veteran, as defined under 3.309(d)(3)(i)(ii)(A), as he is a confirmed participant of Operation CROSSROADS, conducted at Bikini Atoll in 1946.  38 C.F.R. § 3.309(d)(3)(v)(B).  But multi-nodular goiter of the thyroid is not considered a "radiogenic disease" per 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Thus, although the Veteran participated in a radiation risk activity during service, as defined in 3.309(d)(3)(ii), the claimed disabilities are not considered radiogenic diseases per 38 C.F.R. § 3.311(b)(2).

Notwithstanding the above, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability or to the regulatory development procedures applicable to a radiogenic disease, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, because he may in the alternative establish service connection by way of proof of actual direct causation.

Service treatment records reflect that on examination for enlistment in January 1946 the Veteran's vision was 20/20, his color perception was normal, and his eyes were clinically evaluated as normal.  He was found qualified for active service.  The service clinical records include no reference to treatment for, or diagnosis of, an eye disability.  At the time of the November 1947 separation examination, the Veteran's visual acuity was 20/20, his color perception was normal, and the examiner stated 'None' with regard to any disease or anatomical defects.  

In correspondence dated in March 1992, the Defense Nuclear Agency (DNA) confirmed the veteran's participation in Operations CROSSROADS, an atmospheric nuclear test conducted at the Bikini Atoll in July 1946.  A search found no recorded dosimetry data of radiation exposure for the Veteran.  It was noted that the individual scientific dose assessment indicated that the Veteran's probable dose would have been .540 rem gamma, with an upper error bound of .880 and a low error bound of .400 rem gamma.  The letter specifically states that the Veteran's duties as a coxswain and his possible involvement with contaminated small craft were taken into account in arriving at a dose.  Moreover, scientific literature disclosed that due to the distance of the Veteran's unit from the two CROSSROADS detonations, he had virtually no potential for exposure to neutron radiation.  Such correspondence only addresses the corresponding committed dose to the thyroid as that was the only claim before VA at that time.

Accompanying the March 1992 letter from the DNA was a history of the USS Rockingham during Operations CROSSROADS at the Bikini Atoll in 1946.  A review of these documents places the ship 18 miles from detonation of Test ABLE on July 1, and 16 miles from the detonation of Test BAKER on July 25.  The Rockingham did not reenter the lagoon until the 30th.  It left the Bikini Atoll on August 24th.  When it arrived at Pearl Harbor in September, fifteen of its small craft were determined to be radiologically hazardous and were sunk.  The Rockingham did have low level radioactive contamination by the lagoon waters following BAKER, but the contamination was confined to the hull exterior at the waterline and to the salt water piping systems.  The Rockingham received its operational radiological clearance on December 4, 1946, after decontamination at the San Francisco Naval Shipyard. Readings from a total of 18 recovered film badges for the Rockingham revealed a mean exposure of .011 rem gamma with a range of zero to .05 rem gamma.  The history states that compared to other tests, the exposures for Operation CROSSROADS were relatively low.  Approximately 99 percent of all recorded radiation exposures were from 0 to .05 rem gamma.  The highest recorded cumulative radiation exposure for any individual at Operation CROSSROADS was 3.72 rem gamma, which is within the national occupational radiation exposure standards which permit 5.0 rem gamma per year.

During the Veteran's personal hearing in September 1994 he testified that he was a coxswain on the Rockingham.  As such he ferried people back and forth between target ships and the Rockingham in a landing craft.  Two tests were conducted, ABEL was an aerial shot, 500 feet above the surface.  He testified that his ship was only four or five miles from the detonation, not 18 or 20 like the Department of Defense said.  They came back to the target area within about two hours.

After Test BAKER his ship steamed back into the target area within three or four hours.  Then all ships were ordered out of the area for about two days.  Then they came back in and he took people to various target ships.  He was required to wear rain gear and a film badge.  A Geiger counter test was performed on him and he was told his exposure was 3.2 rems.  He showered down and was tested again and the reading was way down.  He feels the Department of Defense must be using an overall average.  When they got to Pearl Harbor they had to sink some of the landing craft that were radioactive.  They went from Pearl Harbor to San Francisco. They were not allowed to enter the harbor at San Francisco until they washed down the ship.

The Veteran testified that he broke out in red blotches while on leave in March 1947.  His doctor did not know why, maybe an allergy.  He had the same problem three or four years later.  About 1970 he developed a choking problem.  In the late 1970s his choking was worse.  A private doctor found lobes on his thyroid.  The Government said it would take care of radiation victims.  He assumed the VA assumed his thyroid condition was a result of radiation exposure.  The VA removed his thyroids and parathyroids in 1990.  That pretty much eliminated the choking.  Now he has a condition of his voice box.  It goes out if he talks for a while.  A VA doctor thought his thyroid condition was due to radiation exposure.  A fellow who was on the Veteran's landing craft has a similar problem.  He has talked to veterans who have major thyroid and voice box problems.  He has not been exposed to radiation since service.

During the Veteran's personal hearing in April 1998 he testified that he was present during Operation CROSSROADS, which consisted of two tests, ABLE and BAKER near the island of Bikini.  Test ABLE was an air blast that was detonated about 9 A.M. and his ship was back in its berthing area, within a quarter of a mile of ground zero by 11 A.M.  They remained in that area for about three weeks.  They were allowed to go ashore on Bikini during that time.  No decontamination was performed after ABLE.  The Veteran did work on some of the target ships between ABLE and BAKER.  Much of the Veteran's testimony was a reiteration of testimony given earlier.

The Veteran submitted an article entitled Irradiation of Personnel During Operation Crossroads: An Evaluation Based on Official Documents.  The article essentially states that safety precautions at Operation CROSSROADS were inadequate, that such precautions as were prescribed were often not followed and that the testing equipment was not sufficiently sophisticated to record all of the radiation exposure that occurred.  The conclusion was that any DNA estimates are therefore flawed.

Correspondence dated in December 1999 from Steven D. Schwartz, M.D., reflects diagnoses of left traction retinal detachment, macula partially involved; vitreous opacities, nonclearing; and excellent PRP; and, right eye: excellent PRP and macular treatments with 20/20 vision.  Dr. Schwartz stated the following:

Lastly and perhaps most interestingly, [the Veteran] is a Navy veteran who was exposed to two large radiation doses at the Bikini Islands during World War II.  These necessitated surgical removal of his thyroid and parathyroids.  It is difficult for me to ascertain at this point, but it may have struck you during the course of his care that his diabetic retinopathy and proliferative disease were out of proportion to his systemic situation.  It may be that there is a radiation component to his retinopathy.  It is difficult to tell at this point, but interesting nonetheless.

Correspondence dated in August 2000 from Dr. Schwartz states that the Veteran has a very unusual case of asymmetric diabetic retinopathy which led to two vitreoretinal surgeries with significant loss of vision in his left eye.  The Veteran informed Dr. Schwartz that he was exposed to "high levels of radiation while serving in the military years ago."  Dr. Schwartz stated that the findings in the eyes are consistent with radiation retinopathy and this may explain the asymmetry between the two eyes as well as the severity of his disease.  

In 2000, it was recommended an independent review be conducted of the reconstructed radiation doses provided by the DTRA, previously the DNA.  This review was accomplished by the NRC.  The NRC report, issued on May 8, 2003, determined that radiation doses provided by DTRA may have underestimated the amount of radiation to which some veterans were exposed.  Thus, a revised dose estimate was received with regard to the Veteran's amount of radiation exposure.

Correspondence dated in April 2006 from Paul Blacharski, M.D., reflects that the Veteran was initially evaluated in March 2004.  He presented with a history of diabetes for the previous 15 to 20 years, and had undergone previous pars plana vitrectomy and silicone oil injection involving the left eye, approximately 7 years prior to his visit for a complicated retinal detachment.  He was seen multiple times and his last visit was in January 2006.  The left eye had gone phthisical and was shrinking with 0 pressure.  The right eye had good laser treatment around the periphery but there was evidence for scarring related to diabetes in the upper arcade vessels.  His macula was otherwise dry.  Dr. Blacharski stated that in conjunction with diabetes, radiation exposure can certainly aggravate diabetic retinopathy.  Dr. Blacharski stated that at this time there is no evidence for radiation retinopathy activity in the right eye.  Diabetic changes can look very similar to radiation.  

A January 2007 memorandum from the DTRA reflects that the Veteran was a confirmed participant of Operation CROSSROADS, conducted at Bikini Atoll in 1946.  The scenario provided a description of the Veteran's participation activities based on available military records and the Veteran's recollections and statements, and it also included the assumptions about his participation activities and environment in which he received a radiation dose.  The Veteran reviewed the scenario description and indicated his acceptance with the enclosed scenario.  His comments were considered in developing his dose assessment.  A 'Radiation Dose Assessment (RDA) Report' was prepared for the Veteran and such report was completed in accordance with the recommendations provided by the May 2003 NRC's report on the DTRA's dose reconstruction program.  The RDA Report contains background information, the Veteran's unit and personal activities, an external dose assessment, and an internal dose assessment.  The doses were summarized as follows:

Mean total external gamma dose:  1.9 rem
Upper bound gamma dose:  4.1 rem

Mean total external neutron dose:  0.0 rem
Upper bound neutron dose:  0.0 rem

Internal committed alpha dose to the thyroid/parathyroid:  0.0 rem
Upper bound committed alpha dose to the thyroid/parathyroid:  0.002 rem

Internal committed beta plus gamma dose to the thyroid/parathyroid:  0.067 rem
Upper bound committed beta plus gamma dose to the thyroid/parathyroid:  6.7 rem

Such dose estimate did not include a specific dose estimate for the eye, only the thyroid.  

Correspondence from the DTRA dated in August 2008 refers to the January 2007 dose reconstruction, and stated that the additional dose to the eye was as follows:

Total eye dose beta plus gamma:  1.3 rem
Total eye dose alpha:  0 rem

Per a memorandum from the Veterans Benefits Administration (VBA), on February 17, 2009, the Chief Public Health and Environmental Hazards Officer acknowledged that the Veteran was claiming service connection for retinopathy due to ionizing radiation.  It was explained that IREP is not applicable for most non-malignant disorders, as data are generally too few to draw adequate conclusions.  Acknowledgement was made of the December 1999 opinion of Dr. Schwartz that there may be a radiation component to his retinopathy, since he believed that extent of the Veteran's diabetic retinopathy was out of proportion to the other systemic signs and symptoms of his diabetes.  Acknowledgement was also made of Dr. Blacharski's April 2006 finding of no evidence of radiation activity in the Veteran's eye.  Dr. Blacharski also stated that radiation can aggravate diabetic retinopathy.  The Officer explained that radiation retinopathy occurs at a minimum dose that is three orders of magnitude higher than that which the Veteran received during his service (1500 cGy vs. 1.3 cGy) and that the outside limit of latency for development of retinopathy after radiation exposure is approximately 7 years.  The Veteran developed retinopathy more than 40 years after his acute exposure as part of Operation Crossroads.  It was opined that in light of the above, it is unlikely that the Veteran's diabetic retinopathy can be attributed to ionizing radiation exposure while in military service.  

As a result of this opinion, VBA determined that there was no reasonable possibility that the Veteran's retinopathy was the result of such exposure.  

At the Board hearing, the Veteran essentially provided a reiteration of prior testimony as to his in-service duties, experiences, and radiation exposure during service.  He also testified that several doctors have told him that his eye conditions are due to radiation exposure.  He also submitted January 2011 medical evidence reflecting a diagnosis of a visually significant posterior subcapsular cataract of the right eye.  

In a May 2011 Memorandum, the Director, Environmental Agents Service, noted that the Veteran was born in 1928 and posterior subcapsular cataract right eye was diagnosed in 2011.  The August 2008 DTRA dose estimate was acknowledged and cited.  The opinion cites to a study entitled 'Cataracts among Chernobyl clean-up workers:  implications regarding permissible eye exposures" which found that the maximum likelihood dose threshold for Stage I posterior subcapsular cataracts was 35 rad with a 95% confidence interval of 19-66 rad.  This does not include the Veteran's total dose to the lens of the eye of 1.3 rem.  In view of the above, it was opined that it is unlikely that the Veteran's posterior subcapsular cataract of the right eye can be attributed to ionizing radiation exposure while in military service.  

As a result of this opinion, the Director of Compensation and Pension Service determined that there was no reasonable possibility that the Veteran's posterior subcapsular cataract of the right eye can be attributed to radiation exposure in service.  

The Board acknowledges that there is a July 2009 private opinion of record which discuss the Veteran's radiation exposure; however, such opinion discusses conditions other than related to the eyes.  Thus, there are no further written opinions of record pertaining to the eyes other than those discussed hereinabove.

Upon review of the entire evidence of record, to include the treatment records, lay statements of the Veteran, records pertaining to Operation CROSSROADS, records from the DTRA to include the dose estimates, and the private and VA opinions of record, it is clear that the Veteran was exposed to ionizing radiation during his period of active service; however, the preponderance of the evidence is against a finding that such exposure caused his retinopathy and posterior subcapsular cataract of the right eye.

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board has determined that the December 1999 and August 2000 opinions from Dr. Schwartz cannot provide the basis for granting service connection for diabetic retinopathy.  

As detailed, Dr. Schwartz noted in December 1999 that the Veteran was exposed to "two large radiation doses at the Bikini Islands" and noted in August 2000 that he 


was exposed to "high levels of radiation" during service.  There is no indication, however, that Dr. Schwartz had reviewed the Veteran's claims folder in conjunction with the examination, thus he had no knowledge of the level of the Veteran's radiation exposure.  Such opinions were proffered prior to DTRA's issuance of the reconstructed radiation doses in January 2007, and the dose estimate pertaining to the eye in August 2008.  

Additionally, Dr. Schwartz refers to the Veteran's contention that due to radiation exposure, surgical removal of his thyroid and parathyroids was necessary.  However, at the time the December 1999 correspondence was completed by Dr. Schwartz, service connection had been denied for a thyroid condition due to radiation exposure in a March 1992 RO decision.  At the time the August 2000 correspondence was completed by Dr. Schwartz, the RO had also determined that new and material evidence had not been received to reopen the claim of service connection for a thyroid condition due to radiation exposure.  Moreover, in an April 2011 decision the Board determined that the Veteran's multi-nodular goiter of the thyroid was not manifested during active service and was not related to service, to include any exposure to ionizing radiation in service.  The Board points out that, as a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate (and/or incomplete) factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

Finally, while Dr. Schwartz found that the findings in the eyes were consistent with radiation retinopathy, Dr. Blacharski found no evidence for radiation retinopathy activity in the right eye explaining that diabetic changes can look very similar to radiation.  

For these reasons, Dr. Schwartz's opinions are entitled to limited probative weight.  


Such opinion without any supporting rationale or citation to medical study is in stark contrast to the more recent February 2009 and May 2011 VA opinions which consisted of a complete review of the claims folder, and reference to pertinent studies pertaining to the association between radiation exposure and the development of retinopathy and posterior subcapsular cataract.  As detailed, in January 2007 the DTRA provided a revised dose estimate in light of the Veteran's verified participation in Operation CROSSROADS, and such dose estimate took into consideration the Veteran's recollections and statements, and the Veteran reviewed the scenario description and indicated his acceptance.  In August 2008, a dose estimate was provided pertaining to the eye.  Opinions were provided in light of such dose estimates.  

The February 2009 opinion cites to studies relating to the medical effects of radiation exposure and radiation retinopathy.  As explained, radiation retinopathy occurs at a minimum dose that is three orders of magnitude higher than that which the Veteran received during his service, and outside the 7-year latency period for development of retinopathy.  As detailed, retinopathy was diagnosed decades after his service and radiation exposure.  Thus, the VA physician found that it was unlikely that his retinopathy could be attributed to ionizing radiation exposure while in service.  Such opinion cites to relevant studies with regard to the probability of the Veteran's retinopathy being due to radiation exposure.  Based on the Veteran's dose estimate of radiation exposure, the examiner could not find any medical evidence to support an association between his exposure to radiation and retinopathy.  The August 2011 opinion also cites to a study regarding cataracts among Chernobyl clean-up workers which discusses eye exposures.  The Veteran's total dose to the lens was not included in the maximum likelihood dose threshold for Stage I posterior subcapsular cataracts.  Thus, the VA physician found that it was unlikely that posterior subcapsular cataract, right eye, could be attributed to ionizing radiation exposure while in service.  Such opinion cites to a relevant study with regard to the probability of the Veteran's cataract being due to radiation exposure.  Based on the Veteran's dose estimate of radiation exposure, the examiner could not find any medical evidence to support an association between his exposure to radiation and posterior subcapsular cataract.  The Board accepts the February 2009 and May 2011 VA opinions as being the most probative medical evidence on the subject, as they contain detailed rationale for the medical conclusions and are based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  

The Board has given consideration to whether the Veteran's retinopathy and cataract are directly related to service.  As detailed, service treatment records are void of any finding of an eye disability, to include retinopathy and cataracts.  The first evidence of retinopathy was over 50 years after service, and the first evidence of cataract, right eye, was over 60 years after service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements and other lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his retinopathy and posterior subcapsular cataract, right eye, are the result active service, to include exposure to radiation in service.  The Board finds that the Veteran is competent to state his recollections of his in-service experiences, and his assertions as to his in-service duties and radiation exposure are credible.  As detailed his recollections and statements were used by the DTRA in preparing the revised dose estimate in January 2007.  The Veteran, however, is not competent to assess his levels of radiation exposure, as he does not have the requisite expertise.  Likewise, without any medical expertise, the Veteran lacks the competence to relate his conditions to his exposure to radiation during service.  Thus, any such statements regarding his dose estimates or etiology of his conditions are deemed not competent.

As the preponderance of the evidence is against the Veteran's claim of service connection for an eye disability, to include retinopathy and posterior subcapsular cataract, right eye, the benefit of the doubt provision does not apply.  Service connection is denied. 


ORDER

Entitlement to service connection for an eye disability, to include retinopathy and posterior subcapsular cataract, right eye, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


